56 F.3d 61NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Clifford Wade EPPERSON, Petitioner-Appellant,v.A.A. TUMMINIA, Jail Superintendent;  Federal ParoleDepartment;  Mr. Ware, Federal Parole Department;Federal Bureau of Prisons,Respondents-Appellees.Clifford Wade EPPERSON, Petitioner-Appellant,v.A.A. TUMMINIA, Jail Superintendent;  Federal ParoleDepartment;  Mr. Ware, Federal Parole Department;Federal Bureau of Prisons, Respondents-Appellees.
Nos. 95-6241, 95-6417.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 26, 1995.

Clifford Wade Epperson, appellant pro se.
Neal Lawrence Walters, Gilliam, Scott & Kroner, P.C., Charlottesville, VA;  John Francis Corcoran, Office of the United States Attorney, Roanoke, VA, for appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals the magistrate judge's order denying Appellant's motions to amend his complaint, to name new defendants, and to submit new evidence (No. 95-6241) and the district court's order denying Appellant's motion for reconsideration of an assessed partial filing fee and affirming the magistrate judge's order in No. 95-6241 (No. 95-6417).  We dismiss both appeals for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss these appeals as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED